DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTE: This matter has been transferred to Examiner Barsky.
Response to Amendments
	The claims are not amended.

Response to Arguments and Declaration
	Applicant’s arguments and declaration have been thoroughly considered in their entirety.  The examiner addresses the allegations of unexpected results and declaration first.
	The declaration contains opinion and argument.  
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in 

I. Unexpected results are not shown to be unexpectedly superior as compared to the closest prior art and such showing is also not commensurate in scope with the breadth of the claims.

Applicant’s showing of unexpected results begins at paragraph 19 of the Declaration of Mark Redell.  Declarant states citing the inventors: ‘that when delafloxacin was administered at a flat dosage of 300 mg BID to patients regardless of weight, cure rates were superior to those rates achieved with administration of a flat dosage of linezolid (600 mg BID) and vancomycin (1,000-2,000 mg BID)…
To show unexpected results, a comparison must be made with the closest prior art. See M.P.E.P. § 716.02(e).  In this case, the closest prior art teaches administering 300 mg IV BID delafloxacin to treat complicated skin and skin structure infections as well as MRSA and QRSA for adults with a variety of cSSSIs.  
In this case, to show unexpected results, Applicant would need to show that those results are a result of a limitation not taught by the prior art.  Unexpected results could compare an efficacy of 300 mg IV DFX BID in subjects that have a BMI below 30 as compared to those that have a BMI that is at or above 35, e.g.  Otherwise, merely claiming administration of an agent that is already taught to treat complicated skin and structure infections at a dosage that is taught to treat the same does not constitute a showing of unexpected results.
Thus, unexpected results are not shown.
Even further, the examiner notes that unexpected results must also be commensurate in scope with the claims.  The claims in this case include a subject with a BMI between 25 and 30.  
	As such, unexpected results that compare the instant claims to the closest prior art have not been provided.  Further, those results also do not appear to be commensurate in scope with the breadth of claims 8 and 45.
	Applicant argues that a prima facie showing has not been established and there if no articulated motivation to combine the cited prior art.
	The examiner disagrees. 
	O’Riordan establishes a prima facie showing without an additional reference.  Roe merely strengthens the rejection of record.  O’Riordan teaches the claimed agent at the claimed dosage and administered through the claimed route of administration will treat a variety of complicated skin and skin structure infections and has efficacy against MRSA and QRSA.  This encompasses the claimed subject population.  It would therefore have been obvious prior to the instant application to administer 300 mg DFX IV BID to a subject with ABSSSI.  Roe merely explains that administering a higher dosage to treat bacterial infections if often preferable to using a sub-therapeutic dose and the pharmacokinetics of obese subjects is often altered.  The prior art teaches renders obvious treating ABSSSI with 300 mg DFX administered IV.  There is no reason that a POSA would exclude subjects with a BMI of 25 or greater from such treatment.

Status of the Claims
	Claims 5 and 45-48 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 45-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Riordan et al (2009) in view of Roe et al (2012) of record.
O’Riordan et al. teach that delafloxacin (DFX) is active against a variety of gram-positive bacteria, including methicillin-and quinolone-resistant strains of Staphylococcus aureus (MRSA, QRSA).  O’Riordan et al. teach that DFX 300mg IV (intravenous) BID was the best tolerated regimen and effective in treating patients with complicated skin and skin structure infection (cSSSI).
O’Riordan et al. do not expressly teach the overweight or obese patient subject population set forth in claims 5 and 45-48.
Roe et al. teach patient populations having both more than 100kg and with a body mass index greater than 40kg/m2. Roe et al. teach the dosing frequency of every 12 hours or every 24 hours for patient with BMI greater than 40kg/m2and body mass more than 100kg (Table 1). Roe et al. teach that obesity is a growing problem in the United States. Obesity alters the pharmacokinetic profiles of various drugs. Although there are guidelines for dose adjustments 
It would have been obvious to one of ordinary skill in the art to modify the teaching of O’Riordan et al. and employ at least the dose of delafloxacin 300mg IV twice a day including obese patients suffering from cSSSI acutely or chronically because delafloxacin 300mg IV twice a day in general is useful for the treatment of cSSSI as taught by O’Riordan et al. and because the obese patients are very frequently under dosed as taught by Roe et al.  Therefore, it would have been obvious to one or ordinary skill in the art to employ at least the general dosages of delafloxacin which is 300mg IV known in the treatment of cSSSI without the surprising and unexpected result in the treatment of obese patients compared with the non-obese patients.
Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.
	No claimed is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628